UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS California Tax-Free Income Fund As of 8-31-14 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 99.9% (Cost $231,122,248) California 98.7% ABAG Finance Authority for Nonprofit Corps. Institute on Aging (D) 5.650 08/15/38 $1,000,000 1,086,030 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08/01/39 1,000,000 1,167,590 ABAG Finance Authority for Nonprofit Corps. Sharp HealthCare, Series A 5.000 08/01/43 2,000,000 2,212,000 Anaheim Certificates of Participation Convention Center (D) (P) (S) 11.883 07/16/23 1,800,000 1,817,676 Anaheim Public Financing Authority Public Improvement Project, Series C (D) (Z) 1.215 09/01/18 3,000,000 2,851,945 Belmont Community Facilities Library Project, Series A (D) 5.750 08/01/24 1,000,000 1,240,280 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06/01/35 1,765,000 1,764,894 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06/01/43 5,000,000 5,000,000 California County Tobacco Securitization Agency Public Improvements 5.250 06/01/21 3,425,000 3,416,814 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06/01/33 515,000 501,734 California Educational Facilities Authority Prerefunded College and University Funding Program 5.000 02/01/26 1,130,000 1,254,673 California Educational Facilities Authority Woodbury University 5.000 01/01/25 1,800,000 1,803,330 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07/01/23 1,000,000 1,003,860 California Health Facilities Financing Authority Kaiser Permanente, Series A 5.250 04/01/39 2,500,000 2,592,100 California Health Facilities Financing Authority Lucile Salter Packard ChildrenLucile Salter Packard Children 5.000 08/15/43 1,000,000 1,126,120 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10/01/33 1,000,000 1,232,000 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11/15/36 1,000,000 1,113,200 California Infrastructure & Economic Development Bank California Independent System Operator, Series A 6.250 02/01/39 2,000,000 2,051,720 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11/01/23 2,000,000 2,096,680 California State Public Works Board Department of Corrections, Series A (D) 5.000 12/01/19 5,000,000 5,532,850 California State Public Works Board Series A 5.000 09/01/39 2,500,000 2,823,275 California State Public Works Board Trustees California State University, Series D 6.250 04/01/34 2,000,000 2,370,920 California State Public Works Board Various Capital Projects, Series A 5.000 04/01/37 1,000,000 1,106,910 California State University 5.000 11/01/44 2,000,000 2,291,680 California State University College and University Revenue, Series A 5.250 11/01/34 1,000,000 1,146,200 California Statewide Communities Development Authority 5.000 08/01/44 2,250,000 2,499,300 California Statewide Communities Development Authority American Baptist Homes West 6.250 10/01/39 2,000,000 2,167,920 1 California Tax-Free Income Fund As of 8-31-14 (Unaudited) Maturity Rate (%) date Par value Value California (continued) California Statewide Communities Development Authority Insured-Redwoods Project (D) 5.375 11/15/44 $1,500,000 $1,692,645 California Statewide Communities Development Authority Senior Living of Southern California 7.250 11/15/41 1,700,000 1,968,685 California Statewide Communities Development Authority University of California - Irvine 5.750 05/15/32 1,230,000 1,329,470 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05/01/37 2,500,000 2,493,600 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05/01/37 4,000,000 3,989,760 Center Unified School District, Series C (D)(Z) 1.090 09/01/16 2,145,000 2,097,445 City of Irvine CA 5.000 09/01/49 2,000,000 2,148,220 City of La Verne CA 5.000 05/15/36 750,000 779,790 City of San Mateo Community Facilities District 5.500 09/01/44 2,000,000 2,195,160 Cloverdale Community Development Agency 5.500 09/01/38 3,000,000 2,601,630 Contra Costa County Public Financing Authority, Series A (D) 5.000 06/01/28 1,230,000 1,234,416 Corona Community Facilities District No. 97-2 5.875 09/01/23 910,000 910,282 East Side Union High School District-Santa Clara County (D) 5.250 09/01/24 2,500,000 3,132,900 Folsom Public Financing Authority, Series B 5.125 09/01/26 965,000 1,001,902 Foothill-Eastern Transportation Corridor Agency, Series A 5.750 01/15/46 5,000,000 5,682,550 Fresno Sewer System Revenue, Series A-1 (D) 5.250 09/01/19 1,000,000 1,106,020 Golden State Tobacco Securitization Corp., Series A (D) 5.000 06/01/35 10,000,000 10,265,600 Inglewood Unified School District (D) 5.250 10/15/26 5,000,000 5,981,550 Inland Valley Development Agency Series A 5.000 09/01/44 7,500,000 8,156,250 Kern County, Capital Improvements Project, Series A (D) 5.750 08/01/35 1,000,000 1,152,890 Laguna Salada Union School District, Series C (D)(Z) 2.667 08/01/26 1,000,000 677,510 Lancaster School District School Improvements (D) (Z) 1.190 04/01/19 1,730,000 1,634,245 Lancaster School District School Improvements (D) (Z) 1.865 04/01/22 1,380,000 1,181,929 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05/15/18 2,660,000 3,148,243 Long Beach Special Tax Community Facilities District 6-Pike Project 6.250 10/01/26 2,480,000 2,483,373 Los Angeles Community College District 2008 Election, Series A 6.000 08/01/33 4,000,000 4,804,640 Los Angeles Community Facilities District No: 3 Cascades Business Park 6.400 09/01/22 605,000 614,468 Los Angeles County Regional Financing Authority (D) 5.000 11/15/44 1,355,000 1,478,684 M-S-R Energy Authority Natural Gas Revenue, Series A 6.500 11/01/39 1,000,000 1,347,560 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11/01/39 3,500,000 4,716,460 Modesto Community Facilities District No: 4-1 5.100 09/01/26 3,000,000 3,060,810 Morgan Hill Redevelopment Agency Successor Agency Series A 5.000 09/01/33 1,750,000 1,977,238 Oakland Unified School District/Alameda County 6.625 08/01/38 1,000,000 1,203,550 Orange County Improvement Bond Act 1915, Series B 5.750 09/02/33 1,365,000 1,377,422 Paramount Unified School District, Series B (D)(Z) 2.861 09/01/25 4,735,000 3,222,736 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01/01/18 430,000 469,109 Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11/01/36 1,530,000 1,537,956 Riverside County Transportation Commission, Series A 5.750 06/01/48 1,000,000 1,134,770 2 California Tax-Free Income Fund As of 8-31-14 (Unaudited) Maturity Rate (%) date Par value Value California (continued) San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08/01/24 $350,000 $473,120 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08/01/17 3,740,000 4,008,121 San Bruno Park School District School Improvements, Series B (D) (Z) 2.296 08/01/21 1,015,000 851,423 San Diego County Regional Airport Authority, Series A 5.000 07/01/44 4,925,000 5,474,532 San Diego County Regional Transportation Commission 5.000 04/01/44 3,000,000 3,461,550 San Diego Public Facilities Financing Authority Lease Revenue 5.250 03/01/40 1,000,000 1,082,230 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 1,000,000 1,001,460 San Diego Redevelopment Agency City Heights, Series A 5.800 09/01/28 1,395,000 1,396,423 San Diego Redevelopment Agency Public Improvements, Series B (Z) 3.847 09/01/17 1,600,000 1,412,432 San Diego Redevelopment Agency Public Improvements, Series B (Z) 4.236 09/01/18 1,700,000 1,407,532 San Diego Unified School District, Election of 1998, Series A (D)(Z) 2.154 07/01/21 2,500,000 2,126,600 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08/01/35 1,250,000 1,264,013 San Francisco City & County Redevelopment Agency Mission Bay South Redevelopment, Series D 7.000 08/01/41 1,000,000 1,150,070 San Francisco City & County Redevelopment Financing Authority Mission Bay South Redevelopment, Series D 6.625 08/01/39 1,000,000 1,163,220 San Francisco City & County Redevelopment Financing Authority San Francisco Redevelopment Projects, Series B 6.625 08/01/39 700,000 792,687 San Joaquin County County Administration Building (D) 5.000 11/15/29 2,965,000 3,110,789 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) 1.681 01/01/22 6,500,000 5,686,590 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01/15/21 5,000,000 5,005,800 San Mateo County Joint Power Authority (D) 5.000 07/01/21 1,815,000 2,133,514 Santa Ana Financing Authority (D) 6.250 07/01/19 895,000 1,103,517 Santa Ana Financing Authority (D) 6.250 07/01/19 895,000 1,079,674 Santa Ana Financing Authority (D) 6.250 07/01/24 5,000,000 6,334,750 Santa Ana Financing Authority (D) 6.250 07/01/24 5,000,000 5,983,850 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D) (Z) 2.323 09/01/20 1,275,000 1,094,562 Santa Margarita Water District Community Facilities District 5.625 09/01/43 775,000 841,363 South Orange County Public Financing Authority Series A 5.000 08/15/33 1,000,000 1,096,560 South Orange County Public Financing Authority Series A 5.000 08/15/34 450,000 491,414 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11/01/26 2,000,000 2,346,560 Southern California Public Power Authority Series A 5.000 07/01/38 1,000,000 1,149,950 State of California 5.000 09/01/41 1,500,000 1,668,240 State of California 5.000 10/01/41 2,000,000 2,226,660 3 California Tax-Free Income Fund As of 8-31-14 (Unaudited) Maturity Rate (%) date Par value Value California (continued) State of California 5.000 04/01/43 $5,000,000 $5,599,300 State of California 5.000 11/01/43 2,000,000 2,253,600 State of California 5.250 03/01/30 2,000,000 2,307,940 State of California 6.500 04/01/33 5,000,000 6,109,500 Stockton Public Financing Authority Delta Water Supply Project, Series A 6.250 10/01/40 1,150,000 1,333,897 Successor Agency To The San Francisco City & County Redevelopment Agency Mission Bay Project, Series A 5.000 08/01/43 1,000,000 1,096,660 Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06/01/31 2,000,000 2,004,140 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01/01/29 1,000,000 1,173,090 University of California 5.000 05/15/44 4,000,000 4,571,600 Vallejo Sanitation & Flood Control District (D) 5.000 07/01/19 1,303,000 1,406,185 West Covina Redevelopment Agency Fashion Plaza 6.000 09/01/22 3,000,000 3,580,740 Puerto Rico 1.2% Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07/01/38 80,000 71,310 Puerto Rico Industrial Tourist Education Medical & Environment Authority Hospital de la Concepcion 6.500 11/15/20 500,000 502,600 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue, Series A (0.000% to 6.750% on 8-1- 16) 0.000 08/01/32 3,000,000 2,361,300 Par value Value Short-Term Investments 0.3% (Cost $771,000) Repurchase Agreement 0.3% Repurchase Agreement with State Street Corp. dated 8-29-14 at 0.000% to be repurchased at $771,000 on 9-2-14, collateralized by $800,000 U.S. Treasury Notes, 0.625% due 11-30-17 (valued at $788,792, including interest) $771,000 771,000 Total investments (Cost $231,893,248)† 100.2% Other assets and liabilities, net (0.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. 4 California Tax-Free Income Fund As of 8-31-14 (Unaudited) (D) Bond is insured by one or more of these companies: Insurance Coverage As a % of total investments National Public Finance Guarantee Corp. 15.6% Assured Guaranty Municipal Corp. 7.1% Financial Guaranty Insurance Company 4.0% Ambac Financial Group, Inc. 3.1% California Mortgage Insurance 1.7% Assured Guaranty Corp. 0.5% Total 32.0% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. Rate shown is the annualized yield at period end. † At 8-31-14, the aggregate cost of investment securities for federal income tax purposes was $230,057,948. Net unrealized appreciation aggregated $24,767,289, of which $25,042,966 related to appreciated investment securities and $275,677 related to depreciated investment securities. The fund had the following sector composition as a percentage of total net assets on 8-31-14: General Obligation 15.0% Revenue Bonds Other Revenue 22.8% Facilities 16.2% Tobacco 10.8% Health Care 9.7% Transportation 8.1% Education 7.6% Development 3.2% Airport 2.2% Utilities 1.7% Water & Sewer 1.3% Pollution 0.8% Housing 0.5% Short-Term Investments & Other 0.1% 5 California Tax-Free Income Fund As of 8-31-14 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
